DETAILED ACTION
1.	This office actin is in response to communication filed on 10/31/2019. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Puzzella et al. Pub. No. 2003/0067410.
Regarding claim 1.  Fig. 1 of Puzzella et al. discloses an antenna module, comprising: a first base substrate (12); a plurality of first radiation patterns (radiation patterns 24a..24n) formed on the upper surface of the first base substrate (12); a second base substrate (16) disposed below the first base substrate (12); a plurality of second radiation patterns (radiation patterns from 32a..32n) formed on the upper surface of the second base substrate (16, 18); a plurality of chipsets ( 20,22; see paragraph 0038) disposed on the lower surface of the second base substrate (16); and a first adhesive substrate (14; paragraph 0036) interposed between the first base substrate (12) and the second base substrate (16), wherein the first adhesive substrate (14) is formed with an air gap hole (30..30n) having the plurality of second radiation patterns (radiation patterns from 32a..32n)  accommodated therein, and wherein the air gap hole (30a..30n) forms an air gap (opens of 30a..30n) between the plurality of first radiation patterns (radiation patterns from 24a..24n) and the plurality of second radiation patterns (radiation patterns from 32a..32n).  

Regarding claim 3.14The antenna module of claim 1, Fig. 1 further discloses wherein the plurality of second radiation patterns (radiation patterns from 32a..32n) overlap one first radiation pattern (radiation patterns 24a..24n)  with the air gap hole (30a…30n) interposed therebetween, respectively.  
Regarding claim 4. The antenna module of claim 1, Fig. 1 further discloses wherein the air gap hole (30a…30n) accommodates the plurality of second radiation patterns (radiation patterns of 32a..32n).  
Regarding claim 5. The antenna module of claim 1, Fig. 1 further discloses wherein the first adhesive substrate (14) is formed in a lattice structure (lattice structure of 14a..14n) in which a plurality of air gap holes (30a…30n) are disposed in a matrix (matrix of each air gap hole 30a…30n).  
Regarding claim 6. The antenna module of claim 5, Fig. 1 further discloses wherein the plurality of air gap holes (30a…30n) accommodate one or more second radiation patterns (radiation patterns from 32a..32n), respectively.  
Regarding claim 7. The antenna module of claim 1, Fig. 1 further discloses wherein the air gap hole (30a…30n) forms an air gap (30a…30n) between the lower surface of the first base substrate (lower surface of 12) and the upper surface of the second base substrate (upper surface of 16).  
Regarding claim 8. The antenna module of claim 1, Fig. 1 further discloses wherein the plurality of first radiation patterns (24a..24n) are disposed in a matrix (matrix of 24a..24n) on the upper surface 
Regarding claim 9. 15The antenna module of claim 1, Fig. 1 further discloses wherein the plurality of chipsets (20, 22) are disposed in a matrix (matrix of 20, 22) on the lower surface of the second base substrate (lower surface of 16). 
Regarding claim 10. The antenna module of claim 1, Fig. 6 further discloses wherein at least one among the plurality of chipsets (22) is connected (via 20 and 18) with two or more second radiation patterns (232a, 232n).   

 	Regarding claim 12. The antenna module of claim 1, Fig. 1 further comprising a second adhesive substrate (18; paragraph 0036) disposed on the lower surface of the second base substrate (lower surface of 16).  
Regarding claim 13. The antenna module of claim 12, Fig. 1 further discloses wherein the second adhesive substrate (18) is formed with an accommodation hole (36a..36n) that accommodates the plurality of chipsets (20, 22).  
Regarding claim 14. The antenna module of claim 12, Fig. 1 further discloses wherein the second adhesive substrate (18) is formed with a plurality of accommodation holes (36a…36n), and wherein the plurality of accommodation holes (36a…36n) accommodate one or more chipsets (20, 22), respectively.  
Regarding claim 15. The antenna module of claim 12, Fig. 1 further discloses wherein the thickness of the second adhesive substrate (18) is formed thicker than the thickness of the plurality of chipsets (22).  
 	Regarding claim 16. The antenna module of claim 12, Fig. 1 further discloses wherein the second adhesive substrate (18)  is formed in a frame shape (circumference of frame shape of 18) and disposed 
Regarding claim 17. The antenna module of claim 12, Fig. 1 further comprising an external terminal pattern (terminal patterns of 66) formed on the lower surface of the second adhesive substrate (lower surface of 18). 
Regarding claim 18. The antenna module of claim 12, Fig. 1 further comprising an input terminal (slot input terminal of 66) formed on the lower surface (paragraph 0055) of the second adhesive substrate (18).  
Regarding claim 19. The antenna module of claim 1, Fig. 1 further discloses wherein the second base substrate (16) is a plated-shaped Low Temperature Co-fired Ceramic material (paragraph 0052). 


4.	Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Baks et al. Pub. No. 2016/0049723.
Regarding claim 1.  Fig. 6 of Baks et al discloses an antenna module, comprising: a first base substrate (121); a plurality of first radiation patterns (radiation patterns 6241..624-4) formed on the upper surface of the first base substrate (121); a second base substrate (110) disposed below the first base substrate (121); a plurality of second radiation patterns (radiation patterns formed by 112-1…112-4 ) formed on the upper surface of the second base substrate (110); a plurality of chipsets (130; see Fig. 9 for discloses a plurality of 130 ) disposed on the lower surface of the second base substrate (110); and a first adhesive substrate (222; paragraph 0030) interposed between the first base substrate (112) and the second base substrate (110), wherein the first adhesive substrate (222) is formed with an air gap hole (air gap 160 with H height formed by left and right 222) having the plurality of second radiation patterns (112-1 … 112-4)  accommodated therein, and wherein the air gap hole (air gap 160 with H height formed 
 Regarding claim 10. The antenna module of claim 1, Fig. 6 further discloses wherein at least one among the plurality of chipsets (130; see Fig. 9 for discloses a plurality of 130) is connected (170) with two or more second radiation patterns (112-1 … 112-4).  .  
Regarding claim 11.The antenna module of claim 1, Fig. 6 further comprising a plurality of connection patterns (114-1…114-4) formed on the second base substrate (110), wherein the plurality of connection patterns (114-1…114-4) connect the plurality of second radiation patterns (112-1 … 112-4) with the plurality of chipsets (130; see Fig. 9 for discloses a plurality of 130). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzzella et al. applied to claim 19 above, in view of Rakib et al. U.S. patent No. 10,892,547.
Fig. 1 of Puzzella et al. applied to claim 19 above discloses the first substrate (12) and second substrate (16) made of the same material (Table 1 in paragraph0040)  but does not discloses the first substrate (12) and second substrate (16) made of different material as claimed. 


Puzzella et al. and Rakib et al. are common subject matter of antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Rakib et al. into Puzzella et al. because the different material for different substrate is well-known and conventional  in the art of antenna as suggested by Fig. 2A of Rakib et al. (Column 24 lines  21-30 discloses the first dielectric layer and second dielectric layer made of different material). 
 










Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/24/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845